TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2014



                                     NO. 03-14-00096-CV


          Clem Pater III, as Guardian of the Estate of Mary J. St. John, Appellant

                                                v.

          Brenda Dupont, as Guardian of the Person of Mary J. St. John, Appellee




  APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court on January 9, 2014. Having reviewed

the record, the Court holds that Clem Pater III has not prosecuted his appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.